METHODS FOR FABRICATING SILICON-BASED ELECTRODES COMPRISING NATURALLY OCCURRING CARBONACEOUS FILAMENTS AND BATTERY CELLS UTILIZING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Amendment
In response to communication filed on 12/23/2021:
Claims 1, 13, and 14 have been amended; claims 8, 9, and 19 have been canceled. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-7, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-7, 10-18, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Park et al. (US 2018/0287129) and further in view of Kawakami (US 2017/0200943) and further in view of Saito et al. (US 2017/0331115).
The previous Action disclosed that "neither Park nor Kawakami et al teach wherein the dry fraction further comprises one or more synthetic carbonaceous filaments, wherein the one or more synthetic carbonaceous filaments include nylon, modacrylic, olefin, acrylic, polyester, rayon, vinyon, polyethylene, polyether-polyurea copolymers, vinalon, aramids, polybenzimidazole, polyhydroquinone-diimidazopyridine, thermoset liquid-crystalline polyoxazoles, aromatic polyesters, and derclon." However, it was alleged that this deficiency is cured by Saito. However, Saito is actually directed to an intermediate coating layer disposed between the current collector and an electroactive material layer. See, e.g., Saito at Paragraph [0022]. 
Applicant has amended independent claims 1 and 13 to make clear that the dry fraction forms an electroactive material layer and not an intermediate coating layer. As such, the amendment has overcome the rejection under 35 USC 103 and claims 1-7, 10-18, and 20 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729